DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Response to Amendment
Amendments filed on 11/25/2020 are entered for prosecution. Claims 1-5 remain pending in the application.

 Response to Arguments
Applicant's arguments with respect to Chen in a reply filed 11/25/2020 (hereafter Reply) have been considered but are moot, because new ground of rejections not using Chen are applied in the current rejection.

Applicant's other arguments in Reply have been fully considered but they are not persuasive. 

Regarding claims 1 and 5 and with respect to Shi, Applicant argues that “Thus, while Shi may relate to sending and receiving an SRS, Shi remains silent regarding precoding a CSI-RS. It logically Shi must necessarily also be silent regarding precoding a CSI-RS using the same information as for precoding an SRS. Therefore, Shi fails to teach the above-referenced limitation of amended independent claim 1” (Reply, p.6, para.1).
	Examiner respectfully disagrees.
	The argument is not relevant to patentability of claims 1 and 5 because Examiner does not rely on Shi for the feature of “precoding a CSI-RS” or “precoding a CSI-RS using the same information as for precoding an SRS”. Examiner relies on Shi for the feature of “precoding a sounding reference signal for downlink transmission” and “precoding a sounding reference signal for downlink transmission using the same information as for precoding an SRS (for uplink transmission)”.
	Applicant’s argument that is not relevant to patentability is not persuasive as an argument for patentability.

	Applicant’s other arguments with respect to Ouchi, Kim and Chung in Reply are not persuasive, because the arguments are dependent on Applicant’s arguments with respect to Shi and Chen, which are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (US 20130039319 A1, hereafter Shi) in view of Ouchi et al. (US 20140198747 A1, hereafter Ouchi), and in further view of Official Notice.

Regarding claim 1, Shi discloses a user equipment ([0002] UE) comprising:
a processor ([0002] UE) configured to precode ([0044] precoding matrix … configured for the SRS for assisting the uplink transmission) a sounding reference signal (SRS) ([0002] sounding reference signal SRS assisting the base station to allocate the uplink transmission resource to the UE, [0044] SRS that assists the uplink transmission) using information indicating one or more precoding matrices ([0044] the same precoding matrix by which the SRS for assisting the uplink transmission can be encoded; Note that the same precoding matrix indicates that particular precoding matrix) that is the same as information indicating one or more precoding matrices ([0044] the same precoding matrix by which the SRS for assisting the downlink transmission can be encoded; Note that the same precoding matrix indicates that particular precoding matrix) used for precoding ([0002] In a Long Term Evolution (LTE) system, in order to achieve uplink frequency-domain scheduling, in addition to send a demodulation reference signal on the data transmission frequency band of the User Equipment (UE) itself, the UE also needs to send a sounding reference signal SRS on a frequency band which has a bandwidth greater than that of the data transmission frequency band, so as to perform sounding on the channel, thereby realizing the purpose of assisting the base station to allocate the uplink transmission resource to the UE. [0044] the SRS for assisting the downlink transmission is encoded by using the precoding matrix which is configured for the SRS for assisting the uplink transmission; the SRS for assisting the uplink transmission and the SRS for assisting the downlink transmission can be encoded by using … the same precoding matrix; Hence the same precoding matrix is used for precoding the SRS for assisting the downlink transmission and for precoding the SRS for assisting the uplink transmission) a sounding reference signal for downlink transmission ([0044] SRS for assisting the downlink transmission); and
a transmitter ([0002] UE) configured to transmit the precoded SRS ([0002] In a Long Term Evolution (LTE) system, in order to achieve uplink frequency-domain scheduling, in addition to send a demodulation reference signal on the data transmission frequency band of the User Equipment (UE) itself, the UE also needs to send a sounding reference signal SRS on a frequency band which has a bandwidth greater than that of the data transmission frequency band, so as to perform sounding on the channel, thereby realizing the purpose of assisting the base station to allocate the uplink transmission resource to the UE. [0044] the SRS for assisting the downlink transmission is encoded by using the precoding matrix which is configured for the SRS for assisting the uplink transmission; the SRS for assisting the uplink transmission and the SRS for assisting the downlink transmission can be encoded by using … the same precoding matrix),
wherein information indicating a radio resource ([0003] allocation (hence information) that allocates (hence indicates) more SRS Time Frequency Code (TFC) resource to transmit SRS) for the SRS ([0003] SRS) is received ([0003] For example, in an LTE-A system, the UE can send the SRS by using multiple transmitting antennas (typically the number of the transmitting antennas is 2 or 4, etc.), and therefore the system is required to allocate more SRS Time Frequency Code (TFC) resource to transmit SRS.).
Shi does not explicitly disclose the sounding reference signal for downlink transmission comprises CSI-RS; and the information indicating the radio resource for the SRS is received by Physical Downlink Control Channel (PDCCH).
However, Ouchi discloses information indicating a radio resource ([0053] information on the resource allocation) for uplink reference signal ([0053] an uplink reference signal (URS))) is received by Physical Downlink Control Channel (PDCCH) ([0053] If the resource allocation for the PUSCH is transmitted using the PDCCH to the mobile station apparatus 200, the mobile station apparatus 200 transmits at least one of the uplink signals (uplink data (transport block for uplink shared channel (UL-SCH)), uplink control data (uplink control information) and an uplink reference signal (URS)) on the PUSCH region corresponding to information on the resource allocation transmitted using the PDCCH from the base station apparatus 100. More specifically, the PDCCH may also be referred to as a signal for permitting data transmission in the uplink (hereinafter referred to as a "uplink transmission permit signal" or "uplink grant").).
Furthermore, Shi discloses the SRS is uplink reference signal ([0002] the UE also needs to send a sounding reference signal SRS on a frequency band).
Hence, Shi and Ouchi solves the similar problem of receiving information indicating the radio resource for the uplink reference signal (Shi, [0002] [0003], Ouchi, [0053]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply known, Ouchi’s method of receiving information indicating radio resource for the uplink reference signal using PDCCH to the known, similar Shi’s problem of receiving the information indicating the radio resource for the SRS of Shi, in order to obtain the predictable result of the information indicating the radio resource for the SRS of Shi is received using PDCCH (Ouchi, [0053]).
Shi and Ouchi do not explicitly disclose the sounding reference signal for downlink transmission comprises CSI-RS.
However, the use of CSI-RS as sounding reference signal for downlink transmission was notoriously well known to a person of ordinary skill in the art at the time the invention was filed; an official notice of the foregoing is hereby taken. For example, Sawahashi discloses using CSI-RS as sounding reference signal for downlink transmission ([0041] Following this, CSI measurement and MIMO multiplexing transmission to use carrier frequencies according to an embodiment of the present invention will be described with reference to FIG. 5. Although this method can be applied to both the downlink and the uplink, the following description will primarily focus on the downlink. [0042] First, a user terminal transmits TDD CSI-RSs or sounding reference signals, in the downlink carrier frequency).  
 Applying the well-known use of CSI-RS as sounding reference signal for downlink transmission to the known problem of the sounding reference signal for downlink transmission in Shi and Ouchi in order to obtain the predictable result of the sounding for the downlink transmission to be performed by the known CSI-RS would have been obvious (Shi, [0044]).

Regarding claim 5, Shi discloses a transmission method comprising: 
precoding ([0044] precoding matrix … configured for the SRS for assisting the uplink transmission) a sounding reference signal (SRS) ([0002] sounding reference signal SRS assisting the base station to allocate the uplink transmission resource to the UE, [0044] SRS that assists the uplink transmission) using information indicating one or more precoding matrices ([0044] the same precoding matrix by which the SRS for assisting the uplink transmission can be encoded; Note that the same precoding matrix indicates that particular precoding matrix) that is the same as information indicating one or more precoding matrices ([0044] the same precoding matrix by which the SRS for assisting the downlink transmission can be encoded; Note that the same precoding matrix indicates that particular precoding matrix) used for precoding ([0002] In a Long Term Evolution (LTE) system, in order to achieve uplink frequency-domain scheduling, in addition to send a demodulation reference signal on the data transmission frequency band of the User Equipment (UE) itself, the UE also needs to send a sounding reference signal SRS on a frequency band which has a bandwidth greater than that of the data transmission frequency band, so as to perform sounding on the channel, thereby realizing the purpose of assisting the base station to allocate the uplink transmission resource to the UE. [0044] the SRS for assisting the downlink transmission is encoded by using the precoding matrix which is configured for the SRS for assisting the uplink transmission; the SRS for assisting the uplink transmission and the SRS for assisting the downlink transmission can be encoded by using … the same precoding matrix; Hence the same precoding matrix is used for precoding the SRS for assisting the downlink transmission and for precoding the SRS for assisting the uplink transmission) a sounding reference signal for downlink transmission ([0044] SRS for assisting the downlink transmission); and
transmitting the precoded SRS ([0002] In a Long Term Evolution (LTE) system, in order to achieve uplink frequency-domain scheduling, in addition to send a demodulation reference signal on the data transmission frequency band of the User Equipment (UE) itself, the UE also needs to send a sounding reference signal SRS on a frequency band which has a bandwidth greater than that of the data transmission frequency band, so as to perform sounding on the channel, thereby realizing the purpose of assisting the base station to allocate the uplink transmission resource to the UE. [0044] the SRS for assisting the downlink transmission is encoded by using the precoding matrix which is configured for the SRS for assisting the uplink transmission; the SRS for assisting the uplink transmission and the SRS for assisting the downlink transmission can be encoded by using … the same precoding matrix),
 wherein information indicating a radio resource ([0003] allocation (hence information) that allocates (hence indicates) more SRS Time Frequency Code (TFC) resource to transmit SRS) for the SRS ([0003] SRS) is received ([0003] For example, in an LTE-A system, the UE can send the SRS by using multiple transmitting antennas (typically the number of the transmitting antennas is 2 or 4, etc.), and therefore the system is required to allocate more SRS Time Frequency Code (TFC) resource to transmit SRS.).
Shi does not explicitly disclose the sounding reference signal for downlink transmission comprises CSI-RS; and the information indicating the radio resource for the SRS is received by Physical Downlink Control Channel (PDCCH).
([0053] information on the resource allocation) for uplink reference signal ([0053] an uplink reference signal (URS))) is received by Physical Downlink Control Channel (PDCCH) ([0053] If the resource allocation for the PUSCH is transmitted using the PDCCH to the mobile station apparatus 200, the mobile station apparatus 200 transmits at least one of the uplink signals (uplink data (transport block for uplink shared channel (UL-SCH)), uplink control data (uplink control information) and an uplink reference signal (URS)) on the PUSCH region corresponding to information on the resource allocation transmitted using the PDCCH from the base station apparatus 100. More specifically, the PDCCH may also be referred to as a signal for permitting data transmission in the uplink (hereinafter referred to as a "uplink transmission permit signal" or "uplink grant").).
Furthermore, Shi discloses the SRS is uplink reference signal ([0002] the UE also needs to send a sounding reference signal SRS on a frequency band).
Hence, Shi and Ouchi solves the similar problem of receiving information indicating the radio resource for the uplink reference signal (Shi, [0002] [0003], Ouchi, [0053]). 
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to apply known, Ouchi’s method of receiving information indicating radio resource for the uplink reference signal using PDCCH to the known, similar Shi’s problem of receiving the information indicating the radio resource for the SRS of Shi, in order to obtain the predictable result of the information indicating the radio resource for the SRS of Shi is received using PDCCH (Ouchi, [0053]).
Shi and Ouchi do not explicitly disclose the sounding reference signal for downlink transmission comprises CSI-RS.
However, the use of CSI-RS as sounding reference signal for downlink transmission was notoriously well known to a person of ordinary skill in the art at the time the invention was filed; an official notice of the foregoing is hereby taken. For example, Sawahashi discloses using CSI-RS as ([0041] Following this, CSI measurement and MIMO multiplexing transmission to use carrier frequencies according to an embodiment of the present invention will be described with reference to FIG. 5. Although this method can be applied to both the downlink and the uplink, the following description will primarily focus on the downlink. [0042] First, a user terminal transmits TDD CSI-RSs or sounding reference signals, in the downlink carrier frequency).  
 Applying the well-known use of CSI-RS as sounding reference signal for downlink transmission to the known problem of the sounding reference signal for downlink transmission in Shi and Ouchi in order to obtain the predictable result of the sounding for the downlink transmission to be performed by the known CSI-RS would have been obvious (Shi, [0044]).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Ouchi and Official Notice as applied to claim 1 above, and in further view of Kim et al. (US 20140213315 A1, hereafter Kim).

Regarding claim 2, Shi, Ouchi and Official Notice do not disclose transmission power of the SRS is determined independently from transmission power of an uplink shared channel.
However, Kim discloses transmission power of the SRS ([0098] transmit power of SRS) is determined independently ([0098] the UE may … perform independent power control to raise or lower the transmit powers of the PUSCH and the SRS.) from transmission power ([0098] transmit power of PUSCH) of an uplink shared channel ([0098] For example, a UE may use a result measured based on a location at which a corresponding channel is received as pathloss, which is a criterion for performing open loop power control. That is, since a PUSCH is to be received by a neighbor picocell, power control of the PUSCH is performed based on pathloss from the picocell. On the other hand, since an SRS is to be received by a distant macrocell, power control of the SRS may be performed based on pathloss from the macrocell. Additionally, the UE may receive TPC commands corresponding to the PUSCH and the SRS and perform independent power control to raise or lower the transmit powers of the PUSCH and the SRS.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the SRS of Shi, Ouchi, and Official Notice so that transmission power of the SRS of Shi, Ouchi and Official Notice is determined independently from transmission power of PUSCH as taught by Kim, in order to perform pathloss-based power control when PUSCH is to be received by a neighbor picocell while the SRS is to be received by a distant macrocell (Kim, [0098]).

Regarding claim 3, Shi, Ouchi, and Official Notice do not disclose transmission power of the SRS is determined based on a value that is not a fixed offset value.
However, Kim discloses transmission power of the SRS  ([0091] transmit power of the SRS) is determined based on a value ([0091] transmit off set value of the SRS, which is dynamically changed) that is not a fixed offset value ([0091] If a UE transmits two different SRSs directed towards the picocell and the macrocell, an offset value suitable for each SRS may be pre-signaled using an RRC signal and the offset value may be selected dynamically, that is, in the unit of subframes. The dynamic change of the transmit power offset value of the SRS is preferably performed using the PDCCH. In particular, the offset value may be indicated using a grant for triggering an aperiodic SRS. For example, if a TPC value of (12, 10, 8, 1) is signaled through an RRC signal, an offset value for the SRS directed towards the macrocell may be selected as the grant for triggering the aperiodic SRS.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the SRS of Shi, Ouchi and Official Notice so that transmission power of the SRS of Shi, Ouchi and Official Notice is determined based on a dynamically changed offset value as taught by Kim, in (Kim, [0091]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Ouchi and Official Notice as applied to claim 1 above, and in further view of Chung et al. (US 20120014349 A1, hereafter Chung).

Regarding claim 4, Shi, Ouchi and Official Notice do not disclose the radio resource for the SRS is indicated by Radio Resource Control (RRC).
However, Chung discloses a radio resource ([0142] SRS resource allocation) for the SRS ([0142] SRS) is indicated by Radio Resource Control (RRC) ([0142] In the case where a cell eNode B allocates multiple uplink component carriers to an arbitrary LTE-A UE, RRC parameters regarding configuration information such as the time of transmission and SRS resource allocation of each carrier among individual UL component carriers in association with SRS transmission may be acquired as independent control information of each carrier through UE-specific RRC signaling and each independent SRS transmission scheme may be implemented in each UL component carrier. As a method for applying an association of inter-carrier SRS resource allocation and a transmission scheme configuration, it is possible to apply a method in which a corresponding offset value between UL component carriers set at the transmission start point are applied according to an explicit or implicit rule in order to configure a subframe to be transmitted in units of component carriers in a staggering manner while applying the same SRS transmission period to each carrier in order to prevent an increase in the CM/PAPR for uplink SRS transmission using multiple component carriers.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the radio resource for the SRS of Shi, Ouchi and Official Notice to be indicated by RRC as (Chung, [0142]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOO JEONG whose telephone number is (571)272-9617.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOO JEONG/
Examiner, Art Unit 2473
2/16/2021